Name: Council Implementing Regulation (EU) NoÃ 451/2013 of 16Ã May 2013 implementing Article 11(1) and (4) of Regulation (EU) NoÃ 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  Asia and Oceania;  international affairs
 Date Published: nan

 17.5.2013 EN Official Journal of the European Union L 133/1 COUNCIL IMPLEMENTING REGULATION (EU) No 451/2013 of 16 May 2013 implementing Article 11(1) and (4) of Regulation (EU) No 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 753/2011 of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 11(1) and (4) thereof, Whereas: (1) On 1 August 2011, the Council adopted Regulation (EU) No 753/2011. (2) On 16 April and 22 April 2013, the United Nations Security Council Committee, established pursuant to paragraph 30 of Security Council Resolution 1988 (2011), updated and amended the list of individuals, groups, undertakings and entities subject to restrictive measures. (3) Annex I to Regulation (EU) No 753/2011 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 753/2011 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2013. For the Council The President R. QUINN (1) OJ L 199, 2.8.2011, p. 1. ANNEX I. The entry below shall be added to the list set out in Annex I to Regulation (EU) No 753/2011. A. Individuals associated with the Taliban 1. Adam Khan Achekzai (alias (a) Maulavi Adam Khan, (b) Maulavi Adam) Title: Maulavi. Date of birth: (a) 1970 (b) 1972 (c) 1971 (d) 1973 (e) 1974 (f) 1975. Place of birth: Kandahar Province, Afghanistan. Address:Chaman, Baluchistan Province, Pakistan. Nationality: Pakistani. Other information: (a) Improvised explosive device manufacturer and facilitator for the Taliban. (b) Taliban member responsible for Badghis Province, Afghanistan, as at mid  2010. (c) Former Taliban member responsible for Sar-e Pul and Samangan Provinces, Afghanistan. (d) As Taliban military commander in Kandahar Province, Afghanistan, he was involved in organising suicide attacks in neighbouring provinces. (e) Associated with Abdul Samad Achekzai. Date of UN Designation: 16.4.2013. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Adam Khan Achekzai was listed on 16 April 2013 pursuant to paragraph 2 of resolution 2082 (2012) for participating in the financing, planning, facilitating, preparing or perpetrating of acts or activities by, in conjunction with, under the name of, on behalf of, or in support of and otherwise supporting acts or activities of those designated and other individuals, groups, undertakings and entities associated with the Taliban in constituting a threat to the peace, stability and security of Afghanistan. Adam Khan Achekzai is an improvised explosive device (IED) manufacturer and facilitator for the Taliban. As of 2012, Adam constructed IEDs and had trained approximately 150 IED makers in support of the Taliban. As of late 2010, Adam was a Taliban military leader who was responsible for the production of IEDs and suicide vests. Adam was a deputy of Taliban IED facilitator Abdul Samad Achekzai and, as Samads deputy, coordinated procurement activities for the network. In addition to his IED facilitation duties, Adam has filled other leadership roles for the Taliban. In mid-2010, Adam was named the Taliban head for Badghis Province, Afghanistan. Adam is also the former Taliban head for Sar-e Pul and Samangan Provinces, Afghanistan. As a Taliban military leader in Qandahar Province, Afghanistan, Adam was involved in organizing suicide attacks in neighboring provinces. II. The entries in the list set out in Annex I to Regulation (EU) No 753/2011 for the persons below shall be replaced by the entries as set out below. A. Individuals associated with the Taliban 1. Abdul Latif Mansur (alias (a) Abdul Latif Mansoor (b) Wali Mohammad) Title: Maulavi. Grounds for listing: Minister of Agriculture under the Taliban regime. Date of birth: Approximately 1968. Place of birth: (a) Zurmat District, Paktia Province, Afghanistan, (b) Garda Saray District, Paktia Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Miram Shah Shura as of May 2007, (b) Taliban Shadow Governor for Logar Province as of late 2012, (c) Believed to be in Afghanistan/Pakistan border area, (d) Belongs to Sahak tribe (Ghilzai). Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Latif Mansur was a member of the Taliban Miram Shah Council as at May 2007. He was the Taliban shadow governor of Nangarhar Province, Afghanistan, in 2009 and the Head of the Talibans political commission as at mid-2009. As at May 2010, Abdul Latif Mansur was a senior Taliban commander in eastern Afghanistan. 2. Mohammad Naim Barich Khudaidad (alias (a) Mullah Naeem Barech (b) Mullah Naeem Baraich (c) Mullah Naimullah (d) Mullah Naim Bareh (e) Mohammad Naim (f) Mullah Naim Barich (g) Mullah Naim Barech (h) Mullah Naim Barech Akhund (i) Mullah Naeem Baric (j) Naim Berich (k) Haji Gul Mohammed Naim Barich (l) Gul Mohammad (m) Haji Ghul Mohammad (n) Gul Mohammad Kamran (o) Mawlawi Gul Mohammad) Title: Mullah. Grounds for listing: Deputy Minister under Civil Aviation of the Taliban regime. Date of birth: Approximately 1975. Place of birth: (a) Lakhi village, Hazarjuft Area, Garmsir District, Helmand Province, Afghanistan, (b) Laki village, Garmsir District, Helmand Province, Afghanistan, (c) Lakari village, Garmsir District, Helmand Province, Afghanistan, (d) Darvishan, Garmsir District, Helmand Province, Afghanistan, (e) De Luy Wiyalah village, Garmsir District, Helmand Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Taliban Military Commission as of March 2010. (b) Believed to be in Afghanistan/Pakistan border area. (c) Belongs to Barich tribe. Date of UN designation: 23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Naim is a member of the Taliban Gerdi Jangal Council. He is the former deputy of Akhtar Mohammad Mansour Shah Mohammed, a prominent Taliban leadership board figure. Mohammad Naim controls a military base in the Afghanistan/Pakistan border area. 3. Din Mohammad Hanif (alias (a) Qari Din Mohammad (b) Iadena Mohammad) Title: Qari. Grounds for listing: (a) Minister of Planning under the Taliban regime, (b) Minister of Higher Education under the Taliban regime. Date of birth: (a) Approximately 1955, (b)01.01.1969 (as Iadena Mohammad). Place of birth: (a) Shakarlab village, Yaftali Pain District, Badakhshan Province, Afghanistan, (b) Badakhshan (as Iadena Mohammad) Nationality: Afghan. Passport number: OA 454044 (as Iadena Mohammad). Other information: (a) Member of Taliban Supreme Council responsible for Takhar and Badakhshan provinces. (b) Believed to be in Afghanistan/Pakistan border area. Date of UN designation: 25.1.2001. 4. Abdul Jabbar Omari. (alias (a) Mullah Jabar (b) Muawin Jabbar) Title: Maulavi. Grounds for listing: Governor of Baghlan Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Zabul Province, Afghanistan. Nationality: Afghan. Other information: Belongs to Hottak tribe. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Jabbar Omari, as at June 2008, worked as the deputy to Amir Khan Haqqani and commander of an armed group in the Siuri District of the Zabul Province. In June 2008, with a view to reinforcing their activities in the area, the Taliban leadership named him shadow Governor for the Zabul Province. 5. Mohammad Shafiq Ahmadi Fatih Khan (alias Mohammad Shafiq Ahmadi) Title: Mullah. Grounds for listing: Governor of Samangan Province under the Taliban regime. Date of birth: 1956-1957. Place of birth: Charmistan village, Tirin Kot District, Uruzgan Province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban Shadow Governor for Uruzgan Province as of late 2012. (b) Belongs to Hottak tribe. Date of UN designation: 23.2.2001. 6. Shahabuddin Delawar Title: Maulavi. Grounds for listing: Deputy of High Court under the Taliban regime. Date of birth: (a) 1957, (b) 1953. Place of birth: Logar Province, Afghanistan. Nationality: Afghan. Passport number: Afghan passport number OA296623. Other information: (a) Deputy Head of Taliban Embassy in Riyadh, Saudi Arabia until 25 Sept. 1998. (b) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. 7. Sirajuddin Jallaloudine Haqqani (alias (a) Siraj Haqqani, (b) Serajuddin Haqani, (c) Siraj Haqani, (d) Saraj Haqani, (e) Khalifa) Grounds for listing: Naib Amir (Deputy Commander). Address: (a)Kela neighbourhood/Danda neighbourhood, Miramshah, North Waziristan, Pakistan, (b)Manbaul uloom Madrasa, Miramshah, North Waziristan, Pakistan, (c)Dergey Manday Madrasa, Miramshah, North Waziristan, Pakistan. Date of birth: approximately 1977/1978. Place of birth: (a) Danda, Miramshah, North Waziristan, Pakistan, (b) Srana village, Garda Saray district, Paktia province, Afghanistan, (c) Neka district, Paktika province, Afghanistan, (d) Khost province, Afghanistan. Nationality: Afghan. Other information: (a) Heading the Haqqani Network as of late 2012. (b) Son of Jallaloudine Haqani. (c) Belongs to Sultan Khel section, Zadran tribe of Garda Saray of Paktia province, Afghanistan. (d) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:13.9.2007. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sirajuddin Jallaloudine Haqqani is one of the most prominent, influential, charismatic and experienced leaders within the Haqqani network, a group of fighters with a close association with both the Taliban and Al-Qaida, and has been one of the major operational commanders of the network since 2004. Sirajuddin Haqqani derives much of his power and authority from his father, Jalaluddin Haqqani, a former Minister of the Taliban regime, who was a Taliban military commander and a go-between for Al-Qaida and the Taliban on both sides of the Afghanistan/Pakistan border. During his tenure as a Minister of the Taliban regime, Jalaluddin Haqqani established very close links with Al-Qaida. Sirajuddin Haqqani is strongly associated with the Taliban, who provides him funding for his operations. He also receives funding from various other groups and individuals, including drug lords. He is a key conduit for terrorist operations in Afghanistan and supporting activities in the Federally Administered Tribal Areas of Pakistan. His connections to the Taliban were made public in May 2006 by Mullah Dadullah, then one of the top Taliban military commanders, who stated that he worked with Sirajuddin Haqqani and planned operations with him. He also has connections with Jaish-i-Mohammed. Sirajuddin Haqqani is actively involved in the planning and execution of attacks targeting International Security Assistance Forces (ISAF), Afghan officials and civilians, mainly in the eastern and southern regions of Afghanistan. He also regularly recruits and sends fighters into the Khost, Paktia and Paktika Provinces in Afghanistan. Sirajuddin Haqqani was involved in the suicide bombing attack against a Police Academy bus in Kabul on 18 June 2007 which killed 35 police officers. 8. Abdul Aziz Abbasin (alias: Abdul Aziz Mahsud) Date of Birth: 1969. Place of Birth: Sheykhan Village, Pirkowti Area, Orgun District, Paktika Province, Afghanistan. Other information: (a) Key commander in the Haqqani Network under Sirajuddin Jallaloudine Haqqani. (b) Taliban Shadow Governor for Orgun District, Paktika Province as of early 2010. (c) Operated a training camp for non-Afghan fighters in Paktika Province. (d) Has been involved in the transport of weapons to Afghanistan. Date of UN designation: 04.10.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Aziz Abbasin is a key commander in the Haqqani Network, a Taliban-affiliated group of militants that operates from Eastern Afghanistan and North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. As of early 2010, Abbasin received orders from Sirajuddin Haqqani and was appointed by him to serve as the Taliban shadow governor of Orgun District, Paktika Province, Afghanistan. Abbasin commands a group of Taliban fighters and has assisted in running a training camp for foreign fighters based in Paktika Province. Abbasin has also been involved in ambushing vehicles supplying Afghan government forces and in the transport of weapons to Afghanistan. 9. Mohammed Qasim Mir Wali Khudai Rahim (alias (a) Muhammad Qasim, (b) Abdul Salam) Title: Haji. Date of birth: Between 1975 and 1976. Place of birth: (a) Minar village, Garmser District, Helmand Province, Afghanistan, (b) Darweshan Village, Garmser District, Helmand Province. Nationality: Afghan. National identification no.: (a) Afghan national identification card (tazkira) number 57388 issued in Lashkar Gah District, Helmand Province, Afghanistan, (b) Residential card number 665, Ayno Maina, Kandahar Province, Afghanistan. Address: (a)Wesh, Spin Boldak District, Kandahar Province, Afghanistan, (b)Safaar Bazaar, Garmser District, Helmand Province, Afghanistan, (c)Room number 33, 5th Floor Sarafi Market, Kandahar City, Kandahar Province, Afghanistan. Other information: (a) Owner of Rahat Ltd (b) Involved in the supply of weapons for Taliban, including improvised explosive devices (IED). (c) Arrested in 2012 and in custody in Afghanistan as of January 2013. (d) Associated with Rahat Ltd Date of UN designation: 21.11.2012.